PER CURIAM.
Eugene Kenny Smith, a federal prisoner, appeals the district court’s order dismissing his petition filed under 28 U.S.C. § 2241 (2000). The district court found that because Smith sought to challenge the imposition of his conviction and sentence, and because he failed to demonstrate that 28 U.S.C. § 2255 (2000) would prove inadequate or ineffective to test the legality of his detention, the appropriate vehicle for his challenge would be a § 2255 motion rather than a § 2241 petition. See Swain v. Pressley, 430 U.S. 372, 381, 97 S.Ct. 1224, 51 L.Ed.2d 411 (1977); In re Jones, 226 F.3d 328, 333 (4th Cir.2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Smith v. Brooks, No. CA-03-768 (E.D.Va. Dec. 30, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED